         Case 1:20-cv-00558-VEC Document 12-1 Filed 02/11/20 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK



TULSI GABBARD and TULSI NOW, INC.,

                                   Plaintiffs,

                    V.
                                                             Case No. 20-cv-558
HILLARY RODHAM CLINTON,
                                                             AFFIDAVIT OF GLORIA K. MAIER
                                   Defendant.                IN SUPPORT OF MOTION FOR
                                                             ADMISSION PRO HAC VICE



           Gloria K. Maier, being first duly sworn, deposes and says:


           I am eurrently a member in good standing of the bars of Maryland and the District of

Columbia. I have never been convicted of a felony. I have never been censured, suspended,

disbarred or denied admission or readmission by any court. There are no pending disciplinary

proceedings against me in any state or federal court.



Dated: February 11, 2020




Subscribed and sworn to before me

This I (     day of February, 2020




Notary Putruc
My Commission Expires

     DOROTHY M.WILLIAMS
NOTARY PUBLIC DISTRICTOF COLUMBIA
  My Commission Expires January 1,2023
